Citation Nr: 1230639	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As discussed in greater detail below, the Board is reopening the Veteran's claim of entitlement to service connection for a left shoulder disability.  The claim for entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1989, the RO denied the Veteran's claim for entitlement to service connection for a left shoulder disorder.  The Veteran was notified of that decision in March 1989, but did not initiate an appeal.

2.  Some of the evidence received since the March 1989 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The March 1989 RO rating decision that denied service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1   (2006).

With respect to the Veteran's claim to reopen the claim of service connection for a left shoulder disorder, the Board has reopened the claim in the decision below.  Therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini, 18 Vet. App. at 119-120; Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In addition, section 3.156(a) creates a low threshold for reopening claims, a standard that requires reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the RO denied service connection for a left shoulder disability in a March 1989 rating decision.  The claim was denied because the evidence did not show a diagnosis of a left shoulder disability at that time.  The Veteran was notified of the denial that same month, but he did not appeal the decision.  Accordingly, the March 1989 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

In January 2008, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a left shoulder disorder.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the March 1989 final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a). 

The evidence associated with the Veteran's claims file since the March 1989 rating decision includes, but is not limited to, VA treatment records, VA examination reports, and lay statements submitted by the Veteran.  Specifically, the evidence includes VA treatment records showing diagnoses of and treatment for a diagnosed left shoulder disability.  November 2007 VA treatment records note diagnoses of impingement syndrome of the left shoulder for which the Veteran received a subacromial steroid injection.  A June 2008 magnetic resonance imaging scan of the left shoulder showed hypertrophic changes at the acromiclavicular joint which indented upon the musculotendinous junction of the supraspinatus muscle.  The long head of the biceps tendon was flattened and thinned, suggesting a partial tear.  In November 2008, the Veteran underwent a left shoulder arthroscopy followed by open acromioplasty, resection of the distal clavicle, and repair of a small tear in the supraspinatus tendon.  The postoperative diagnoses were chronic impingement syndrome with acromioclavicular arthritis, small incomplete tear of the supraspinatus, and disruption of interval between the supra and infraspinatus tendons of the left shoulder.  

This medical evidence was not in the claims file at the time of the March 1989 rating decision; thus, it is new evidence.  The evidence is also material to the Veteran's claim.  In that regard, as noted above, the Veteran's claim was denied in March 1989 because the evidence did not show that he had a diagnosed left shoulder disability at that time.  As the evidence received since the March 1989 rating decision shows diagnoses of and treatment for a current left shoulder disability, the evidence relates to an unestablished fact necessary to substantiate his claim, is not cumulative or redundant of the evidence of record at the time of the March 1989 denial, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that the additional evidence received since March 1989 warrants a reopening of the Veteran's claim of entitlement to service connection for a left shoulder disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a left shoulder disorder is reopened; the claim is granted to this extent only.


REMAND

With respect to the merits of the Veteran's claim for entitlement to service connection for a left shoulder disability, remand is required for adjudication on the merits, in order to avoid prejudice to the Veteran.  Bernard, 4 Vet. App. at 394 (holding that where RO has not considered the reopened claim on a direct basis, the Board must consider whether there would be prejudice to the veteran if it proceeded to adjudicate the merits of the claim).  Although the RO has considered the Veteran's claim to reopen the issue of entitlement to service connection for a left shoulder disorder on numerous occasions, including in June 2008 and July 2008 rating decisions, in a February 2009 statement of the case, and in May 2009 and November 2009 supplemental statements of the case, the RO has consistently found that the Veteran failed to present new and material evidence sufficient to reopen his claim.  Thus, the RO has not yet considered the merits of the Veteran's claim for entitlement to service connection for a left shoulder disability.  Accordingly, to avoid prejudice to the Veteran and to afford the Veteran the opportunity to make argument and submit any additional evidence as to the merits of his claim, remand is required.

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the claim of entitlement to service connection for a left shoulder disability on the merits.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


